Citation Nr: 1022053	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-23 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
uterine fibroids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to 
January 2004.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which, in pertinent part, granted service connection 
for uterine fibroids rated as noncompensable.  

During the pendency of the appeal, in January 2010, the RO 
assigned a 10 percent rating for uterine fibroids, effective 
February 1, 2004.  The Veteran was advised of the increased 
rating; however, she did not withdraw the appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
appeal continues.

In December 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
action on the claim by the agency of original 
jurisdiction(AOJ) is warranted, even though such action will 
further delay an appropriate decision on the claim on appeal.

The Board notes that the AOJ last issued a SSOC in January 
2010, as requested by the Board's remand of February 2008, 
along with a letter dated January 13, 2010 granting the 
Veteran 30 days within which to submit additional evidence 
before the appeal would be returned to the Board.  Although 
the AOJ recertified the case to the Board, the Veteran 
submitted additional evidence pertinent to the claim 
subsequent to the January 2010 SSOC.  The evidence consists 
of VA medical records dated from July 2009 to February 2010.  
No supplemental statement of the case was issued by the AOJ, 
as required by 38 C.F.R. § 19.31(b)(1) (2009).

Any pertinent evidence submitted to the Board, must be 
referred to the AOJ unless that right is waived by the 
appellant or her representative.  38 C.F.R. § 20.1304(c).  
The Veteran did not waive initial AOJ consideration of this 
evidence and the Board must therefore remand the claim to 
have the evidence considered by the AOJ.  In May 2010, she 
specifically responded to the Board's inquiry that she wanted 
the case returned to the AOJ for review of the additional 
evidence submitted. 

Accordingly, the case is REMANDED for the following action:

1.  After completing any additional 
notification and/or development deemed 
warranted, readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence (to particularly 
include the evidence received, but not 
considered by the AOJ, subsequent to 
January 2010) and legal authority.

2.  If any benefit sought on appeal 
remains denied, the AOJ must furnish to 
the Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


